Citation Nr: 0706489	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  01-10 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW), left (major) upper extremity, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to July 1971 
and May 1974 to June 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which continued noncompensable 
evaluations for malaria and a scar, epididymal cyst 
postoperative, and granted increased evaluations of 10 
percent for residuals of right knee medial meniscectomy and 
residuals of SFW to the left upper arm.  Each 10 percent 
evaluation was granted effective in June 2000.  

In his December 2001 Form 9 (substantive appeal) the veteran 
requested a local hearing at the RO and a hearing before a 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
The veteran had an informal conference with a Decision Review 
Officer in October 2003.  In a statement submitted at that 
conference, the veteran indicated that he wished to withdraw 
his request for a hearing at the local RO, and his claims of 
entitlement to increased evaluations for malaria and scar, 
epididymal cyst.  As such, these issues are no longer before 
the Board.  38 C.F.R. § 20.204 (2006).  

In July 2004 the veteran testified at a Travel Board hearing.  
A transcript of that hearing is of record.  

In January 2005 the Board remanded the claims for further 
development.  That development has been completed.  

The Veterans Law Judge who conducted the July 2004 hearing is 
no longer employed by the Board.  Pursuant to 38 C.F.R. 
§ 20.707 (2006), the Veterans Law Judge who conducts a 
hearing shall participate in making the final determination 
of the claim.  A November 2006 letter informed the veteran 
that he had the opportunity to have another hearing, and 
advised him that if he did not respond within 30 days it 
would be assumed that he did not want another hearing.  He 
did not respond.  Therefore, the Board finds that the veteran 
does not desire another Board hearing.   


FINDINGS OF FACT

1.  The right knee disability is manifested by range of 
motion from 0 to no less than 130 degrees, additionally 
limited by 10 percent on repetitive use, secondary to pain, 
with no instability or subluxation, and no X-ray evidence of 
arthritis.  

2.  The veteran is left handed.  

3.  The medical evidence indicates no more than moderate 
injury to Muscle Group VI as a result of the SFW to the left 
upper extremity.  

4.  The veteran has a painful and tender scar on the left 
upper arm which is related to the service connected SFW.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 10 
percent for a right knee disability have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5256-5262 (2006). 
 
2.  The criteria for an evaluation in excess of 10 percent 
for a SFW to the left upper extremity, Muscle Group VI, have 
not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.56, 4.73, 
Diagnostic Code 5306 (2006).  

3.  The criteria for a separate evaluation of 10 percent for 
a scar as a residual of a SFW to the left upper extremity 
have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2002 & 2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A February 2005 VCAA letter informed the veteran of the 
information and evidence required to establish entitlement to 
increased evaluations for his right knee and SFW 
disabilities.  This VCAA letter satisfied the second and 
third elements of the duty to notify by informing the veteran 
that VA would try to obtain medical records, employment 
records, or records held by other Federal agencies, but that 
he was nevertheless responsible for providing enough 
information about the records and any necessary releases to 
enable VA to request them from the person or agency that had 
them.  

Finally, with respect to the fourth element, the February 
2005 VCAA letter stated, "Please provide us with any 
additional evidence or information you may have pertaining to 
your claim."  Thus, the veteran was adequately advised of 
the fourth element of the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial decision in this case.  However, the timing 
deficiency was remedied by issuance of VCAA notice followed 
by readjudication of the claims.  Mayfield v. Nicholson, 444 
F. 3d 1328 (Fed. Cir. 2006).  The June 2005 supplemental 
statement of the case (SSOC) considered the claims based on 
all the evidence of record.  This readjudication acted to 
remedy any timing defect in regard to the VCAA.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  

 In this case, service connection has already been 
established and the veteran is seeking increased evaluations, 
thus, the first three Dingess/Hartman notice elements have 
been satisfied.  In Dingess the Court held that once service 
connection is granted the claim is substantiated, and further 
notice as to the rating or effective date elements is not 
required.  Dingess at 490 (In cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

The Board is also granting a separate disability rating for a 
left upper extremity scar associated with the service 
connected SFW.  The Board is not assigning an effective date 
for that disability.  Notice as to an effective date could 
not assist the veteran in substantiating the claims being 
decided by the Board.  


B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
treatment records have been associated with the claims file.  
The veteran has not identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.  In addition, the veteran was afforded VA 
examinations to evaluate his right knee and SFW disabilities 
in August 2000, August 2003, and February 2005.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Right Knee Disability

The veteran was initially granted service connection for 
residuals of right knee medial meniscectomy in a June 1989 
rating decision.  That rating decision assigned a 
noncompensable evaluation from June 1988.  In June 2000 the 
veteran filed a claim for an increased evaluation of his 
right knee disability.

At VA examination in August 2000 the veteran complained of 
pain, stiffness, and giving way in the right knee.  He 
reported that his knee hurt everyday, especially after he 
finished working, and that during work his knee was a little 
stiff in the morning.  He was able to do his work, but when 
he came home his knee would get stiff and painful.  This was 
alleviated by icing down his knee, which he did most days.  
He reported that he had not missed work because of his knee.  
He denied using corrective braces or canes and stated that he 
had never dislocated or subluxated his knee.  

On examination, range of motion of the right knee was full 
extension to 130 degrees of flexion.  There was tenderness to 
palpation over the medial joint line and some laxity to 
valgus stress.  Anterior and posterior and Lachman's tests 
were negative.  There were no effusions and sensation was 
intact.  Strength was 5/5 in the quadriceps and hamstrings.  
Radiographs of the right knee were taken, but were 
unavailable for the examiner's interpretation.  The 
impression was right knee pain status post meniscectomy with 
residual pain and stiffness.  The examiner opined that the 
veteran most likely had moderate degenerative arthritis in 
the right knee, which was worse in the morning, got better 
with activity, and then got stiff and painful after activity.  
X-rays taken on the date of examination were later associated 
with the claims file.  Views of the right knee demonstrated 
no patellar tilt, joint space narrowing or malalignment, or 
fracture injury.  

VA treatment records from March 1989 to August 2003 include 
complaints of pain in the right knee.  In October 2000 the 
veteran had full passive range of motion of the right knee, 
with no effusion or crepitus.  Patellar tracking was normal 
and Apley and Hoffman's tests were negative.  Distal pulses 
were 1+ and symmetrical and strength was 5/5 to the entire 
limb.  Posterior cruciate ligament, anterior cruciate 
ligament, and lateral collateral ligament/medial collateral 
ligament were stable.  X-rays were negative.  The assessment 
was early degenerative joint disease, no meniscal tear or 
ligamentus laxity.  Assessment in November 2002 included 
degenerative joint disease of the bilateral knees, stable, 
with occasional need for Tylenol.  Assessment in June 2003 
included a history of right knee injury, stable, wearing a 
knee brace, which the veteran wore at work because he had to 
do a lot of bending.  

At VA examination in August 2003 the veteran described 
increased pain and giving way in the right knee.  He reported 
swelling and stated that he wore a brace to help with the 
stability.  He reported that he had difficulty standing on 
the right knee more than about an hour, and could not walk 
more than a few hundred yards before he had to stop.  He had 
not missed any time from work as a construction foreman.  

On examination, range of motion was 0 to 140 degrees.  There 
was medial joint line tenderness, but no effusion, 
patellofemoral pain, or crepitation.  Quadriceps strength was 
4+/5 and the knee was stable to anterior and posterior and 
varus valgus stress.  The impression was right knee pain with 
medial joint line tenderness without significant loss of 
strength or motion.  The veteran had symptoms of giving way 
and occasional locking, which, the examiner noted, "would be 
concerning for a possible meniscal pathology;" however, 
there was no evidence of instability on examination.  The 
examiner ordered X-rays to evaluate the right knee for 
degenerative changes.  Those X-rays revealed well-maintained 
joint spaces with no effusions or additional findings.  

At the informal conference in October 2003, the veteran 
described constant aching pain in the right knee and stated 
that he used a brace because the right knee tended to give 
out.  He had episodes of locking about once a month.  

At the July 2004 Travel Board hearing, the veteran testified 
that he wore a metal brace on the right knee.  He stated that 
he could not work or walk long distances without the brace 
and that, if he did, the right knee would go out.  He 
reported falling at work several times.  He stated that he 
put an ice pack on the knee to ease the pain when he got home 
from work, and that he also used heat pads and Ibuprofen for 
relief.  The veteran reported that he worked five days a week 
in hard labor, and that he was able to perform his job up to 
the standards required, but that his right knee slowed down 
his efficiency.  

At VA examination in February 2005 the veteran complained of 
pain anteromedially in the right knee, with recurrent 
effusions and some stiffness.  He denied any heat or redness.  
He described giving way approximately once every two weeks 
and denied any true locking.  The veteran reported increased 
pain with repetitive use, and stated that flare-ups were 
typically associated with any type of bending or twisting 
activities.  He reported using a knee brace at all times, 
except when at home, and denied using any assistive devices, 
but stated that he had to use the rail to go up and down 
steps.  

On examination, range of motion was 0 to 135 degrees.  There 
was moderate effusion and moderate patellofemoral crepitus.  
The knee was stable to anterior, posterior, varus, and valgus 
stresses.  There was positive patellar grind test and 
negative patellar apprehension test.  There was tenderness to 
palpation along the medial joint line, with a well-healed 
parapatellar type scar.  Quadriceps strength was 4+/5, which 
appeared to be limited secondary to pain, with similar 
strength for the hamstrings.  

The assessment was right knee medial compartment 
patellofemoral degenerative joint disease.  The examiner 
stated that the right knee range of motion was additionally 
limited by 10 percent following repetitive use, secondary to 
pain.  The examiner also opined that the right knee 
disability would certainly limit the veteran in manual labor 
type activities requiring twisting or squatting with the 
knees.  An addendum to the examination notes that February 
2005 X-rays of the right knee were normal.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that evaluation.  Otherwise, the lower 
evaluation will be assigned.  38 C.F.R. § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The right knee disability is currently evaluated as 10 
percent disabling under Diagnostic Code 5257.  This 
diagnostic code evaluates other impairment of the knee, and 
provides evaluations of 10, 20, and 30 percent for recurrent 
subluxation or lateral instability which is slight, moderate, 
or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by flare-
ups, weakened movement, excess fatigability, incoordination, 
or pain.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to flare-ups, weakened movement, excess fatigability, 
incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 
(1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 
(1997).

The record shows that while the veteran has complained of 
instability and giving way, and the August 2000 VA 
examination noted some laxity to valgus stress, subsequent 
examiners have consistently found the knee to be stable on 
examination.  In the most recent, and hence most probative, 
examination, the examiner specifically found the knee to be 
stable to anterior, posterior, varus, and valgus stresses.  

As the most probative evidence shows no instability or 
subluxation attributable to the service connected knee 
disability, the evidence is against a higher evaluation under 
Diagnostic Code 5257.  38 C.F.R. §§ 4.7, 4.21, 4.71a, 
Diagnostic Code 5257.  

Evaluations in excess of 10 percent are available under the 
diagnostic codes evaluating limitation of flexion and 
extension of the leg.  Diagnostic Codes 5260, 5261.  

Range of motion of the right knee has consistently been full 
extension to no less than 130 degrees of flexion, with the 
most recent findings indicating range of motion from 0 to 135 
degrees.  Evaluations in excess of 10 percent require flexion 
limited to at least 30 degrees and extension limited to at 
least 15 degrees.  Thus, a higher evaluation under the 
diagnostic codes evaluating limitation of motion is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

In terms of functional impairment, the February 2005 VA 
examiner specifically indicated that the range of motion 
would be additionally limited by 10 percent following 
repetitive use, secondary to pain.  However, even considering 
this additional limitation, range of motion of the right knee 
would not meet the criteria for an evaluation in excess of 10 
percent based on limitation of motion.  Thus, an increased 
evaluation on the basis of the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45.  

While the record includes assessments of degenerative joint 
disease in the right knee, including the most recent 
assessment of right knee medial compartment patellofemoral 
degenerative joint disease, X-rays of the right knee, 
including that taken in February 2005, have been consistently 
normal.  Diagnostic Code 5003 evaluates degenerative 
arthritis established by X-ray findings.  In the absence of 
X-ray evidence of degenerative arthritis, this diagnostic 
code is not for application and a higher evaluation on the 
basis of degenerative joint disease in the right knee is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

As there is no evidence of ankylosis, dislocated semilunar 
cartilage, symptomatic removal of semilunar cartilage, or 
malunion or nonunion of the tibia and fibula, an increased 
evaluation under any of the diagnostic codes evaluating these 
disabilities is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5256, 5258, 5259, 5262.  

The Board has also considered whether the veteran is entitled 
to a separate evaluation for his right knee scar.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  However, as the February 2005 
VA examiner described the scar as well-healed, and there is 
no evidence that this scar is poorly nourished with repeated 
ulceration, deep, unstable, tender, painful, exceeds 144 
square inches, or causes limitation of motion, a separate 
compensable evaluation is not warranted.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805.  

Hence, the medical evidence does not demonstrate that the 
right knee disability warrants an evaluation in excess of 10 
percent under the rating criteria.  38 C.F.R. § 4.7.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

The veteran reported at the July 2004 Travel Board hearing 
that his right knee disability causes decreased efficiency in 
his employment in construction, however, he also reported at 
that hearing that he worked 5 days a week and that he was 
able to perform his job to the standards required.  The 
February 2005 VA examiner specifically noted that the right 
knee disability would limit the veteran in manual labor 
activities.  Despite the examiner's opinion, the veteran has 
maintained employment as a concrete finisher.  Thus, marked 
interference with employment has not been shown.  In 
addition, the veteran has not required any, let alone 
frequent, hospitalization for the right knee disability since 
service.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  38 C.F.R. 
§ 3.321(b)(1).  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim for an 
evaluation in excess of 10 percent for the right knee 
disability.  Because the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  SFW Residuals

Service medical records reflect that the veteran sustained a 
SFW to the left arm in May 1970.  At medical treatment the 
day following the injury, a surgical attempt to remove the 
larger of 2 metallic fragments in that arm was unsuccessful.  
The veteran was ordered to return to his unit, keep the wound 
dry until fully healed, and to have the stitches out in 6 to 
7 days.  A March 1971 X-ray of the left humerus and elbow 
revealed a 5 millimeters by 5 millimeters metallic density 
posterior to the distal third of the left humerus, with a 
similar metallic density in the soft tissues to the radial 
aspect of the radial head.  An August 1974 X-ray revealed 
foreign bodies in the left forearm and left shoulder.  

An August 1971 rating decision initially granted service 
connection for symptomatic residuals of a shell fragment 
wound to the left upper arm, with retained fragments.  This 
rating decision assigned a 10 percent evaluation, effective 
in July 1971.  

The veteran subsequently reenlisted.  In April 1975 the 
veteran underwent surgical removal of foreign bodies in the 
left arm and forearm.  

A June 1989 rating decision reevaluated the service connected 
SFW to the left upper arm and established a noncompensable 
evaluation, effective in June 1988.  In June 2000 the veteran 
filed a claim for an increased evaluation of this disability.  

At VA examination in August 2000 the veteran had two 
relatively large scars on the left upper extremity, one 6 
centimeters long and 8 millimeters wide, starting at the 
lateral epicondyle and going down distally over the extensor 
mass.  This scar was described as well-healed, and was not 
elevated or depressed, but was slightly lighter than the 
surrounding skin.  There were no signs of infection.  The 
second scar was 8 centimeters long and 8 millimeters wide, 
starting at the olecranon and proceeding proximally.  This 
scar was also described as well-healed, was slightly lighter 
than the surrounding skin, and was neither elevated nor 
depressed.  There was no drainage.  

Range of motion of the elbow was 0 to 130 degrees, with full 
supination and pronation, each 0 to 90 degrees.  Median, 
radial, ulnar, and axillary nerves were intact.  Muscle 
strength in the left upper extremity was 5/5.  There was some 
crepitus with range of motion of the left shoulder.  The 
veteran complained that he mostly had pain in the left upper 
extremity with certain motions, that this pain got better 
with activity, and was worse again in certain positions.  
Range of motion of the left shoulder was 0 to 160 degrees of 
forward flexion, 0 to 160 degrees of abduction, with internal 
rotation to 90 degrees and external rotation to 30 degrees.  

The impression in regard to the left arm was well-healed 
scars, most likely secondary to shrapnel removal, with signs 
and symptoms of impingement syndrome in the left shoulder.  
The examiner noted that the veteran might have some residual 
metal which may be causing discomfort, however, such metal 
was not palpable on examination.  X-rays of the left humerus 
and elbow revealed no significant arthritic change.  

VA treatment records from March 1989 to August 2003 reflect 
complaints of left arm pain.  At VA examination in August 
2003 the veteran described increased tingling and numbness in 
the left arm, especially in the ulnar aspect of the forearm 
and ulnar fingers.  He stated that this tingling and numbness 
happened two to three times a week, especially when doing 
excessive construction work.  He reported that he often had 
difficulty working with tools and had to change hands.  

Examination revealed a 4 centimeters by 1 centimeter scar 
distal to the left elbow on the forearm, and a 6 centimeters 
by 1 centimeter scar just proximal to the left elbow on the 
upper arm.  Sensation was intact, grip strength was 4+/5 
compared to 5/5 on the right, with muscle strength 5/5.  The 
scars were nontender with no evidence of significant muscle 
loss.  Range of motion of the left elbow was 0 to 150 degrees 
of flexion, with pronation and supination to 80 degrees.  The 
impression was residuals of shrapnel to the left arm with 
subjective symptoms of an ulnar nerve neuropathy.  X-rays of 
the left elbow revealed a degenerative change at the 
olecranon process, with no soft tissue swelling, and joint 
spaces well preserved.  

At the October 2003 informal conference, the veteran pointed 
out two scars, one in the left elbow area and one on the 
posterior surface of the upper arm, midway between the elbow 
and the shoulder.  He stated that he had discomfort with both 
of the scars and would like to be considered for separate 
evaluations.  

At the July 2004 Travel Board hearing, the veteran described 
sharp pains running down the back of his arm, with the ring 
finger and little finger getting a little numb every now and 
then.  He described weakness in the left arm, and reported 
that his left hand was his dominant hand.  He denied swelling 
in the left arm, and reported using Ibuprofen for pain.  He 
stated that the left shoulder pain also slowed him down in 
his employment.  

At VA examination in February 2005, the veteran complained of 
pain in the elbow and forearm region, with numbness in the 
ulnar two digits of the left hand.  Examination revealed a 4 
centimeters by 1 centimeter scar on the left forearm, and a 6 
centimeters by 1 centimeter scar proximal to the elbow on the 
upper arm.  Both scars were well-healed, and slightly raised 
and hypopigmented compared to the surrounding skin.  There 
was some tenderness in the upper scar.  Range of motion of 
the elbow was 10 to 140 degrees, with negative flexion, 
pronation test, and no elicitable paresthesias with 
percussion over the cubital tunnel.  There was decreased 
sensation in the ulnar nerve distribution in the hand, 
subjectively, compared to the remainder of the hand.  There 
was no evidence of extrinsic atrophy, and strength of the 
upper extremity was 5/5 throughout.  

The assessment was status post left upper extremity shrapnel 
injury with a current ulnar nerve neuropathy.  The examiner 
opined that the left upper extremity range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  He added that the 
veteran did have neurologic findings in the left upper 
extremity; however, given their temporal lack of a 
relationship to the shrapnel injury, he did not believe that 
these neurologic findings were related to the previous 
shrapnel injury.  He added that he did not believe that this 
left upper extremity disability affected the veteran's 
employability.  


Analysis

The SFW of the left upper extremity has consistently been 
evaluated under Diagnostic Code 5306, which evaluates 
injuries to Muscle Group VI, which includes the extensor 
muscles of the elbow, including the triceps and anconeus.  
The function of these muscles is extension of the elbow (long 
head of triceps is stabilizer of shoulder joint).  In the 
dominant extremity, injuries which are slight, moderate, 
moderately severe, and severe, warrant evaluations of 0, 10, 
30, and 40 percent, respectively.  The SFW disability is 
currently evaluated as 10 percent disabling on the basis of 
moderate disability.  38 C.F.R. § 4.73, Diagnostic Code 5306 
(2006).  

Muscle injuries are evaluated in accordance with 
38 C.F.R. § 4.56.

Moderate disability of muscles is characterized by a through 
and through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without the 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  History and complaint 
characteristic of moderate disability of muscle includes 
service department records or other evidence of in-service 
treatment for the wound.  For a finding of moderate 
disability of muscle, there should be a record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in 38 C.F.R. § 4.56(c), 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  

Objective findings characteristic of moderate muscle 
disability include small or linear entrance and (if present) 
exit scars, indicating a short track of missile through 
muscle tissue.  For moderate muscle injury, there should be 
some loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

A showing of moderately severe muscle disability should 
include a report of consistent complaints of cardinal signs 
and symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c) and, if present, evidence of inability to keep up 
with work requirements.  Objective findings characteristic of 
moderately severe muscle disability include entrance and (if 
present) exit scars indicating the track of the missile 
through one or more muscle groups.  Indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side are also 
indicative of moderately severe muscle disability.  Tests of 
strength and endurance compared with the sound side should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56(d)(3).  

Severe muscle disability is characterized by a record of 
consistent complaint of cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56(c), worse than 
those shown for moderately severe muscle disabilities, and, 
if present, evidence of inability to keep up with work 
requirements.  Objective findings characteristic of severe 
muscle disability include ragged, depressed, and adherent 
scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56(d)(4).  

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c)

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or particular pathology as 
productive of disability and to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The history of the veteran's injury is inconsistent with that 
contemplated for a moderately severe muscle disability, as 
the initial treatment of his injury included only treatment 
on the day following injury, after which he was ordered to 
return to his unit.  The evidence also does not indicate 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, nor does it demonstrate moderate 
loss of deep fascia or moderate loss of normal firm 
resistance of muscle.  As such, the current findings do not 
more nearly approximate or equate to the criteria for a 
moderately severe muscle disability.  Rather, at the February 
2005 VA examination, left upper extremity strength was 5/5 
throughout and there was no evidence of intrinsic atrophy.  
Therefore, an increased evaluation for shell fragment wound 
residuals of the left upper extremity is not warranted.  
38 C.F.R. § 4.73, Diagnostic Code 5306.  

The Board has considered the disabling effects of pain and 
weakness as described by the veteran.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, despite his complaints, the 
February 2005 VA examiner specifically opined that the left 
upper extremity range of motion was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  The veteran's complaints of pain and 
weakness were considered in the level of impairment and loss 
of function attributed to the SFW disability, and these 
manifestations are contemplated in the evaluation already 
assigned for this disability.  The presence of other factors 
listed in 38 C.F.R. §§ 4.40, 4.45, and 4.59 are not shown.   

In light of the veteran's complaints of numbness in the left 
ring and little fingers, the Board has considered whether a 
separate or higher evaluation may be warranted based on 
neurological deficit in the left upper extremity.  Despite 
the veteran's complaints, and the February 2005 assessment of 
neurologic findings in the left upper extremity, the VA 
examiner specifically opined that these findings were not 
related to the shrapnel injury.  There is no medical opinion 
of record indicating that such neurological impairment is 
related to the SFW disability and, as such, a separate 
evaluation on the basis of neurological deficit is not 
warranted.  See also 38 C.F.R. § 4.55(a) (2006) (muscle 
injury rating will not be combined with a peripheral nerve 
paralysis rating).

The August 2003 X-ray revealed degenerative change at the 
olecranon process.  Although this finding was not medically 
identified as among the residuals of the service connected 
SFW, the Board has considered an evaluation of the left arm 
disability on the basis of limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

As is noted in the criteria for Diagnostic Code 5306, Muscle 
Group VI is responsible for flexion of the elbow, however, 
recent VA examinations have revealed left elbow extension 
limited to no more than 10 degrees, which would warrant a 
noncompensable evaluation under Diagnostic Code 5207, 
evaluating limitation of extension of the forearm.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.   In addition, the record 
reflects that left elbow flexion has been limited to no less 
than 130 degrees, which also warrants a noncompensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5206.  
Significantly, there is no showing that, even considering the 
veteran's complaints of pain and weakness, the left elbow has 
exhibited extension limited to 75 degrees or more or flexion 
limited to 90 degrees or less, as required for an evaluation 
in excess of 10 percent.   

Absent compensable limitation of motion the veteran would not 
be entitled to a rating higher than the current 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Hence, the medical evidence does not reflect that the 
residuals of SFW to the left upper extremity warrant an 
evaluation in excess of 10 percent under the rating criteria.  
38 C.F.R. § 4.7.  

Finally, VA must consider whether the veteran's service 
connected SFW disability warrants a separate rating for scar 
impairment.  See Esteban.  

Under Diagnostic Code 7804, a 10 percent evaluation is 
warranted for a superficial scar which is painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2006).  
Similarly, the version of the rating schedule in effect prior 
to August 30, 2002 provided for a 10 percent evaluation for 
scars that were tender and painful on objective examination.  
38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  

The veteran has complained that both of his left arm scars 
cause discomfort.  While the medical evidence has 
consistently described these scars as well-healed, the 
February 2005 VA examiner noted that the scar on the upper 
arm was tender on examination.  In light of the foregoing, 
the Board finds that a separate 10 percent evaluation for 
this scar is warranted.  38 C.F.R. § 4.118, Diagnostic Code 
7804.  

Under the old version of the rating schedule, an evaluation 
in excess of 10 percent required limitation of function of 
the part affected by the scar.  38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2002).  The February 2005 VA examination did not 
indicate limitation of function related to this scar, and 
examination of the left elbow did not reveal range of motion 
limited to a compensable degree.  Thus, an evaluation in 
excess of 10 percent under the old version of the rating 
criteria is not warranted.  38 C.F.R. § 4.118, Diagnostic 
Code 7805.  

A higher rating under the new version of the rating schedule 
requires that a scar be deep or cause limitation of motion, 
and exceed an area of 12 square inches (77 square 
centimeters).  On the most recent examination, the scar on 
the upper arm measured only 6 centimeters in length and 1 
centimeter in width.  Thus, the left upper arm scar does not 
meet or approximate the criteria for an evaluation in excess 
of 10 percent.  38 C.F.R. § 4.118, Diagnostic Code 7801 
(2006).  

The Board has considered entitlement to a separate evaluation 
for the second scar associated with the service connected SFW 
disability, however, there is no medical evidence that this 
scar is painful or tender, limits function or motion, is 
poorly nourished with repeated ulceration, deep, unstable, 
tender, painful, or exceeds an area of 144 square inches.  As 
such, entitlement to a separate evaluation for this scar is 
not warranted.  38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805.  

As discussed above, despite complaints of interference with 
his work duties, the veteran has maintained employment.  In 
addition, the February 2005 VA examiner opined that the left 
upper extremity disability did not affect the veteran's 
employability.  As such, marked interference with employment 
has not been shown.  In addition, SFW to the left upper 
extremity has not required any, let alone frequent, periods 
of hospitalization since service.  Therefore, referral for 
consideration of an extraschedular evaluation is not 
warranted.  38 C.F.R. § 3.321(b)(1).  

The preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for residuals of a SFW to 
the left upper extremity.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling, is 
denied.  

Entitlement to an increased evaluation for residuals of a 
shell fragment wound (SFW), left (major) upper extremity, 
currently evaluated as 10 percent disabling, is denied.  

A separate 10 percent evaluation for the service connected 
left upper extremity scar is granted.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


